HM-lS
                                ELECTRONIC RECORD




COA #       01-13-00593-CR                        OFFENSE:       29.03 (Agg Robbery)

            Bobby Dewayne Evans v. The State
STYLE:      ofTexas                               COUNTY:        Jefferson

COA DISPOSITION:       AFFIRM                     TRIAL COURT:   Crim Dist Ct



DATE: 03/31/2015                  Publish: NO     TCCASE#:       12-14438




                         IN THE COURT OF CRIMINAL APPEALS


          Bobby Dewayne Evans v. The State
STYLE:    ofTexas                                     CCA#:
                                                                                HM-IS
          PRO SE                       Petition       CCA Disposition:
 FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

           SrtucK                                     JUDGE:

                                                      SIGNED:                          PC:_

                                                      PUBLISH:                         DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:
  PRO SB              petition
                                                    JUDGE:
FOR DISCRETIONARY REVIEW

                                                                                ELECTRONIC RECORD
DATE Milt, l%»s
     (      JUDGE